DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koppal et al. (US 20150062558 A1) hereinafter Koppal.

Regarding claim 1, Koppal teaches a system (Koppal: Fig. 2 shows trinocular system) comprising:
at least one time-of-flight (ToF) sensor (Koppal: Fig. 2: TOF Sensor); 
an imaging sensor (Koppal: Fig. 2: Camera), wherein 
the at least one ToF sensor and the imaging sensor are configured to receive light from a scene (Koppal: Paragraph 0019 describes that TOF Sensor and Camera receives light, and Paragraph 0007 shows that TOF Sensor and Camera receives the reflected light from the scene); 
at least one light source (Koppal: Fig. 3: Projector); and 
a controller (Koppal does not specifically teach a controller, but it is implied that it exists since as shown in Fig. 4, the system goes through a system of sequence, which includes receiving the light for the TOF Sensor and the camera, so an apparatus that controls such a process is implied to exist) that carries out operations, the operations comprising: 
causing the at least one light source to illuminate at least a portion of the scene with illumination light according to an illumination schedule (Koppal: Paragraph 0019 shows that the projector emits light towards the scene
causing the at least one ToF sensor to provide information indicative of a depth map of the scene based on the illumination light (Koppal: Paragraph 0019 shows that depth of the scene is determined from the TOF Sensor); and 
causing the imaging sensor to provide information indicative of an image of the scene based on the illumination light (Koppal: Paragraph 0031 receives image of the scene from the light from the projector).  

Regarding claim 4, Koppal teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the operations further comprise determining a high- resolution depth map of the scene based on the depth map of the scene and the image of the scene (Koppal: Fig. 4 shows that using depth image and the light image, depth map is determined).  

Regarding claim 5, Koppal teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the at least one ToF sensor, the imaging sensor, and the at least one light source are coupled to a common substrate (Koppal: Fig. 2 shows that the TOF Sensor, the Camera, and the projector are all on a common platform).  

Regarding claim 10, Koppal teaches a method (Koppal: Fig. 4 shows a flow diagram of the process for trinocular structured light imaging system) comprising: causing at least one light source to illuminate a scene with illumination light according to an illumination schedule (Koppal: Paragraph 0019 shows that the projector emits light towards the scene); causing a time-of-flight (ToF) sensor to provide information indicative of a depth map of the scene based on the illumination light (Koppal: Paragraph 0019 shows that depth of the scene is determined from the TOF Sensor); and causing an imaging sensor to provide information indicative of an image of the scene based on the illumination light (Koppal: Paragraph 0031 receives image of the scene from the light from the projector).  

Regarding claim 13, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10), further comprising determining a high-resolution depth map of the scene based on the depth map of the scene and the image of the scene (Koppal: Fig. 4 shows that using depth image and the light image, depth map is determined).  

Regarding claim 18, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10) further comprising: comparing the image of the scene and the depth map (Koppal: Paragraph 0037 shows that the images from the camera and the ToF Sensor are compared); based on the comparison, determining at least one range-aliased artifact in the depth map (Koppal: Paragraph 0037 shows that the target with the checkerboard pattern is found); and providing an updated depth map based on the determined at least one range-aliased artifact (Koppal: Paragraph 0038 shows that with the corresponding points between the two images that shows where the target with the checkerboard pattern is, the calibration matrix is found, showing that with the calibration matrix, the image from the ToF sensor may be updated).  

Regarding claim 19, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10) further comprising: determining, based on the image of the scene, a region of interest (Koppal: Paragraph 0037 shows that corresponding points between the images from the camera and the ToF images are selected, showing the region of interest); adjusting at least one operating parameter of the ToF sensor based on an object within the region of interest (Koppal: Paragraph 0037 shows that the corresponding points are selected based on a target, and with these corresponding points, focal length of the ToF sensor is unknown. Then, paragraph 0038 shows that the estimation of the focal length of the ToF sensor is adjusted based on the analysis of the corresponding points between the two images).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koppal in view of Price et al. (US 20180224545 A1) hereinafter Price.

Regarding claim 2, Koppal teaches the system of claim 1 (In regards to the rejection made for claim 1).
Koppal fails to teach that the illumination schedule comprises at least one of: a predetermined light pulse repetition rate, a predetermined light pulse duration, a predetermined light pulse intensity, or a predetermined light pulse duty cycle
Price, however, teaches that the illumination schedule comprises at least one of: a predetermined light pulse repetition rate, a predetermined light pulse duration, a predetermined light pulse intensity, or a predetermined light pulse duty cycle (Price: Paragraph 0007 shows that the power of the EM emitter is determined).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a determined power for the light source as shown in Price for the projector shown in Koppal. One of ordinary skill in the art would have been 

Regarding claim 3, Koppal teaches the system of claim 1 (In regards to the rejection made for claim 1).
	Koppal fails to teach selecting an illumination schedule from among a plurality of possible illumination schedules so as to provide a desired exposure for the imaging sensor.
	Price, however, teaches selecting an illumination schedule from among a plurality of possible illumination schedules so as to provide a desired exposure for the imaging sensor (Price: Paragraph 0007-0008 shows that the power of the EM emitter may be selected from various possible values).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a determined power for the light source out of many possible power levels of the light source as shown in Price for the projector shown in Koppal. One of ordinary skill in the art would have been motivated to use a determined power for the light source out of many possible power levels of the light source so that as described in Price paragraph 0004, power consumption is reduced.

Regarding claim 11, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10).
Koppal fails to teach that the illumination schedule comprises at least one of: a predetermined light pulse repetition rate, a predetermined light pulse duration, a predetermined light pulse intensity, or a predetermined light pulse duty cycle
Price, however, teaches that the illumination schedule comprises at least one of: a predetermined light pulse repetition rate, a predetermined light pulse duration, a predetermined light pulse intensity, or a predetermined light pulse duty cycle (Price: Paragraph 0007 shows that the power of the EM emitter is determined).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a determined power for the light source as shown in Price for the projector shown in Koppal. One of ordinary skill in the art would have been motivated to use a determined power for the light source so that as described in Price paragraph 0004, power consumption is reduced.

Regarding claim 12, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10).
Koppal fails to teach selecting an illumination schedule from among a plurality of possible illumination schedules so as to provide a desired exposure for the imaging sensor.
	Price, however, teaches selecting an illumination schedule from among a plurality of possible illumination schedules so as to provide a desired exposure for the imaging sensor Price: Paragraph 0007-0008 shows that the power of the EM emitter may be selected from various possible values).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a determined power for the light source out of many possible power levels of the light source as shown in Price for the projector shown in Koppal. One of ordinary skill in the art would have been motivated to use a determined power for the light source out of many possible power levels of the light source so that as described in Price paragraph 0004, power consumption is reduced.

Regarding claim 17, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10).
Koppal; fails to teach adjusting the illumination schedule based on an amount of ambient light or a time of day.
Price, however, teaches adjusting the illumination schedule based on an amount of ambient light or a time of day (Price: Paragraph 0007 shows that the EM emitter’s power depends on the ambient light).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to vary the power level of the light source depending on the amount of the ambient light as shown in Price for the projector shown in Koppal. One of ordinary skill in the art would have been motivated to vary the power level of the light source depending on the amount of the ambient light so that as described in Price paragraph 0004, power consumption is reduced since as described in paragraph 0042 and 0049 of Price, the minimum power required to accurately detect the scene is determined using ambient light.

Regarding claim 20, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10) wherein the image of the scene from the imaging sensor indicates brightness of the scene (Koppal: Fig. 7B shows a structured light image, and shows the brightness of the scene. Meanwhile, paragraph 0007 shows that the structured light image is determined using the camera).
Koppal fails to teach determining, based on a plurality of images of the scene, an optical flow representation of the scene; and adjusting at least one operating parameter of the ToF sensor or the illumination light based on the optical flow representation of the scene.
Price, however, teaches determining, based on a plurality of images of the scene, an optical flow representation of the scene; and adjusting at least one operating parameter of the ToF sensor or the illumination light based on the optical flow representation of the scene (Price: Paragraph 0042 describes that the EM emitter’s power changes depending on the change on the amount of ambient light, and paragraph 0049 describes that the amount of ambient light is measured based on the brightness of the scene).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adjust the power level of the light source based on the 
Power consumption is reduced while ensuring a detectable signal can be produced relative to the ambient light.

Claims 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koppal in view of Molchanov et al. (US 20170060254 A1) hereinafter Molchanov.

Regarding claim 6, Koppal teaches the system of claim 1 (In regards to the rejection made for claim 1).
Koppal fails to teach that the at least one ToF sensor, the imaging sensor, and the at least one light source are coupled to a vehicle.
Molchanov, however, teaches that the at least one ToF sensor, the imaging sensor, and the at least one light source are coupled to a vehicle (Molchanov: Paragraph 0059 shows that the color camera, depth camera are both in a car).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include the TOF Sensor, Camera, and projector from Koppal to a vehicle as shown in Molchanov to detect the hand gesture of the driver as shown in Molchanov. One of ordinary skill in the art would have been motivated to include the TOF sensor, camera, and projector to a vehicle so that the hand gesture of the driver may be detected so that as shown in Molchanov paragraph 0039, driving may become safer. 

Regarding claim 7, Koppal teaches the system of claim 1 (In regards to the rejection made for claim 1)
Koppal fails to teach determining at least one inference about the scene based on the depth map of the scene and the image of the scene.
Molchanov, however, teaches determining at least one inference about the scene based on the depth map of the scene and the image of the scene (Molchanov: Paragraph 0008 shows that based on the output of the color camera and the depth camera, hand gesture is sensed).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect the hand gesture of the driver as shown in Molchanov for the system shown in Koppal. One of ordinary skill in the art would have been motivated to make an inference about the scene since as shown in Molchanov paragraph 0039, driving may become safer. 

Regarding claim 8, The combination of Koppal and Molchanov teaches the system of claim 7 (In regards to the rejection made for claim 7).

Molchanov, however, teaches that the at least one inference comprises information about one or more objects in an environment of a vehicle or an operating context of the vehicle (Molchanov: Paragraph 0011 shows that the hand gesture of the driver is detected).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect the hand gesture of the driver as shown in Molchanov for the system shown in Koppal. One of ordinary skill in the art would have been motivated to make an inference on an object in an environment of a vehicle or an operating context of the vehicle since as shown in Molchanov paragraph 0039, driving may become safer. 

Regarding claim 9, The combination of Koppal and Molchanov teaches the system of claim 7 (In regards to the rejection made for claim 7).
Koppal fails to teach that the controller comprises at least one deep neural network, wherein the determining the at least one inference is performed by the at least one deep neural network
Molchanov, however, teaches that the controller comprises at least one deep neural network, wherein the determining the at least one inference is performed by the at least one deep neural network (Molchanov: Paragraph 0010 shows that deep neural network is used in sensing hand gesture).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply deep neural network for sensing hand gesture as shown in Molchanov for the system shown in Koppal. One of ordinary skill in the art would have been motivated to apply deep neural network for determining an inference about the scene since as described in Molchanov paragraph 0042, the process of weighing each factor becomes automatic. 

Regarding claim 14, Koppal teaches the method of claim 10 (In regards to the rejection made for claim 10).
Koppal fails to teach determining at least one inference about the scene based on the depth map of the scene and the image of the scene
Molchanov, however, teaches determining at least one inference about the scene based on the depth map of the scene and the image of the scene (Molchanov: Paragraph 0008 shows that based on the output of the color camera and the depth camera, hand gesture is sensed).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect the hand gesture of the driver as shown in Molchanov for the method shown in Koppal. One of ordinary skill in the art would have been motivated to make an inference about the scene since as shown in Molchanov paragraph 0039, driving may become safer. 

Regarding claim 15, The combination of Koppal and Molchanov teaches the method of claim 14 (In regards to the rejection made for claim 14).
Koppal fails to teach the at least one inference comprises information about one or more objects in an environment of a vehicle or an operating context of the vehicle.
Molchanov, however, teaches the at least one inference comprises information about one or more objects in an environment of a vehicle or an operating context of the vehicle (Molchanov: Paragraph 0011 shows that the hand gesture of the driver is detected).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect the hand gesture of the driver as shown in Molchanov for the method shown in Koppal. One of ordinary skill in the art would have been motivated to make an inference about the scene since as shown in Molchanov paragraph 0039, driving may become safer. 

Regarding claim 16, The combination of Koppal and Molchanov teaches the method of claim 14 (In regards to the rejection made for claim 14).
Koppal fails to teach that determining the at least one inference is performed by at least one deep neural network.
Molchanov, however, teaches that determining the at least one inference is performed by at least one deep neural network (Molchanov: Paragraph 0010 shows that deep neural network is used in sensing hand gesture).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply deep neural network for sensing hand gesture as shown in Molchanov for the method shown in Koppal. One of ordinary skill in the art would have been motivated to apply deep neural network for determining an inference about the scene since as described in Molchanov paragraph 0042, the process of weighing each factor becomes automatic. 

Discussion of prior arts cited but not applied
Giesen et al. (US 20190072656 A1) teaches comparing two images of the scene.

Yamazaki et al. (US 20170242123 A1) teaches measuring distance and using a camera for a safety scanner.

Droz et al. (US 20180164439 A1) teaches adjusting the pulse rate of the emitted light.

Shin et al. (US 20170061219 A1) teaches an object recognition device with both distance detection unit and image detection unit.

Rudmann et al. (US 20160295133 A1) teaches using both an image sensor and a TOF sensor for a camera.

Wang et al. (CN 108965666 B) teaches using an image sensor and distance detection.

Gao et al. (CN 106724431 A) teaches using both TOF sensor and imaging sensor.

Redoux (FR 3053123 A1) teaches changing the intensity of the light emitted based on the amount of the ambient light.

Schneider et al. (WO 2011038954 A1) teaches a measurement device with both an image sensor and a distance measuring unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645          

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645